        Case 2:19-cv-00274-WHA-CSC Document 24 Filed 03/31/21 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

MICHAEL BRYANT,                               )
Reg. No. 54559-004,                           )
                                              )
           Petitioner,                        )
                                              )
   v.                                         ) CIVIL ACTION NO. 2:19-CV-274-WHA
                                              )
WALTER WOODS,                                 )
                                              )
           Respondent.                        )

                                          ORDER

        This 28 U.S.C. § 2241 petition for writ of habeas corpus is before the court on the

March 10, 2021 Recommendation of the Magistrate Judge (Doc. #23). There being no

objection to the Recommendation, and after an independent review of the file, it is

        ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED;

        2. The instant 28 U.S.C. § 2241 petition for habeas corpus relief filed by Petitioner

is DENIED.

        3. This case is DISMISSED as moot since a more favorable decision on the merits

would not entitle Petitioner to any additional habeas relief.

        A separate Final Judgment will be entered.

        DONE this 31st day of March, 2021.


                                           /s/ W. Harold Albritton
                                      SENIORUNITED STATES DISTRICT JUDGE
